Citation Nr: 0603041	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-33 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to a rating higher than 20 percent for 
residuals of a gunshot wound to the left arm (minor), 
involving injury to Muscle Group V with retained foreign 
body.

2.	Entitlement to an initial rating higher than 30 percent 
for nerve damage and reflex sympathetic dystrophy (RSD) of 
the left hand, secondary to the gunshot wound residuals of 
the left arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
May 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from December 2002 and July 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The December 2002 rating decision denied 
a rating higher than 10 percent for the residuals of a 
gunshot wound to the veteran's left arm (his minor upper 
extremity), involving injury to Muscle Group V with retained 
foreign body.  In that same decision, however, the RO granted 
service connection for a scar as a residual of a shell 
fragment wound to the left anterior biceps and assigned an 
initial 10 percent rating effective May 7, 2002.  The veteran 
appealed the denial of a higher rating for his gunshot wound 
residuals to the extent this condition involved a muscle 
injury.  He did not appeal the rating assigned for his scar.

In August 2004, the Board remanded the veteran's claim for an 
increase for his gunshot wound residuals to the RO (via the 
Appeals Management Center (AMC) in Washington, DC) for 
further development of the evidence.  This additional 
development included a comprehensive VA examination to 
address the full range of impairment attributable to this 
disability (inclusive of orthopedic and neurological 
manifestations, as well as muscle injury).  After completion 
of the requested actions, in its July 2005 decision, the AMC 
increased from 10 to 20 percent the evaluation for the 
veteran's left arm gunshot wound residuals, with muscle 
injury, effective May 7, 2002.  The AMC also granted service 
connection for nerve damage and RSD of the left hand - 
secondary to the gunshot wound residuals of the left arm, 
and assigned an initial 30 percent evaluation effective 
August 19, 2004.  The AMC then returned the case to the Board 
for further appellate consideration.



Since the RO has granted service connection for the distinct 
condition of a neurological disability during the pendency of 
this appeal, the question of whether a higher rating is 
warranted for this condition involves the propriety of the 
initial 30 percent rating assigned.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  Additionally, even though the 
July 2005 AMC decision granted a higher 20 percent rating for 
muscle injury and awarded a 30 percent rating for 
neurological impairment contributing to the overall level of 
compensation for gunshot wound residuals, the veteran has not 
received the highest available rating or indicated he is 
content with his new rating for either condition.  So he is 
presumed to be requesting even higher schedular ratings.  See 
AB. v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2006, the Board advanced the veteran's case on the 
docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2005).


FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of his 
claims.  Moreover, all relevant evidence necessary for an 
equitable disposition of these claims has been obtained.  

2.	The record shows the veteran's left arm is his minor upper 
extremity.  

3.	The veteran has moderately severe injury to Muscle Group 
V, with a retained foreign body, as a residual of the gunshot 
wound to his left arm.  

4.	The medical evidence does not establish that range of 
motion in the veteran's left arm is limited to 25 degrees 
from his side; or that he has limitation of flexion of the 
left forearm to 55 degrees; limitation of extension of the 
left forearm to 100 degrees; or fixation of the left hand in 
supination or hyperpronation.

5.	Since the August 19, 2004 effective date of the grant of 
service connection, the nerve damage and RSD in the veteran's 
left hand has involved no more than moderate incomplete 
paralysis.   


CONCLUSIONS OF LAW

1.	The criteria are not met for a rating higher than 20 
percent for residuals of a gunshot wound to the left arm 
(the minor upper extremity), involving injury to Muscle 
Group V with retained foreign body.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.71, 4.71a, Diagnostic Codes 5201, 5206, 5207, 5213 and 
5305 (2005).

2.	The criteria also are not met for an initial rating 
higher than 30 percent for nerve damage and RSD of the left 
hand, secondary to the gunshot wound residuals of the left 
arm.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8512, 
8515 and 8517 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the instant case, the veteran has received comprehensive 
notice as to the procedures under the VCAA for the 
evidentiary development of his claims, through notice letters 
that have been issued to him in May 2002 and September 2004.  
The record reflects that both of these letters met essential 
requirements as to the content of notice under the VCAA -- 
the veteran was notified as to the information and evidence 
not of record that was necessary to substantiate the claim 
for a higher rating for his service-connected gunshot wound 
residuals, and furthermore, was informed as to the mutual 
obligation between VA and himself for obtaining evidence that 
was pertinent to the disposition of the matter on appeal (in 
accordance with Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002)).  The latter correspondence, moreover, 
included language that specifically requested that the 
veteran provide any evidence in his possession that pertained 
to the matter on appeal.  This information set forth in the 
September 2004 letter was sufficient to meet the fourth and 
final "element" of adequate VCAA notice, as specified 
above.



The above correspondence, while it referred to the veteran's 
gunshot wound residuals and/or a left arm condition as the 
disability under consideration, and did not identify the 
specific disability involving nerve damage and RSD (for which 
service connection was not granted until more recently, in 
July 2005), is nonetheless sufficient to meet the 
requirements for VCAA notice as to his neurological 
impairment.  The grant of service connection for a 
neurological disability in itself was secondary to gunshot 
wound residuals, and consequently, any notice letter 
pertaining to the residuals of a left arm injury can be 
reasonably interpreted to encompass the resulting 
neurological condition.

Also relevant for consideration as to substance of the VCAA 
notice provided to the veteran is that the October 2003 
statement of the case (SOC), and July 2005 supplemental SOC 
(SSOC) informed him of the applicable rating criteria for 
muscle injuries and included citation to 38 C.F.R. § 3.159 -- 
the regulation that sets forth the procedures by which VA 
will assist a claimant in the development of a claim for 
compensation benefits.  The copy of the July 2005 rating 
decision issued by the AMC, itself, also provided him with 
notice of the applicable criteria for the evaluation of his 
service-connected neurological disability.

Accordingly, based upon a review the above documents, the 
veteran has been provided with sufficient VCAA notice as 
required under Pelegrini II.  See also 38 U.S.C.A. § 5103(a), 
and 38 C.F.R. § 3.159(b)(1).  

Also in Pelegrini II, the Court held, among other things, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

With regard to the May 2002 VCAA notice letter, that 
correspondence was issued to the veteran in advance of the 
December 2002 RO rating decision that represented the initial 
adjudication of his claim for a higher rating for left arm 
gunshot wound residuals, manifested by muscle injury, as well 
as the July 2005 decision that awarded service connection for 
a neurological disorder.  But the September 2004 letter, 
dated subsequent to the December 2002 rating decision, would 
not be considered timely under the legal definition set forth 
under Pelegrini II with regard to the veteran's claim for a 
higher rating for a muscle injury.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  This notwithstanding, 
following the issuance of the above-noted September 2004 
correspondence, the veteran had ample opportunity to respond 
with supporting evidence and/or argument prior to the RO's 
issuance of the July 2005 decision (which granted a 20 
percent rating, but no higher, for a muscle injury and an 
initial 30 percent rating for neurological impairment), and 
SSOC dated later that month.  The veteran responded in an 
October 2004 statement submitted to the AMC that all of his 
treatment up to that point had been provided at either the 
Buffalo VA Medical Center (VAMC) or Erie VAMC.  The record 
reflects that the RO already has obtained the veteran's VA 
outpatient treatment records dated up until September 2003, 
and there is no indication of any more recent treatment 
records for the medical conditions at issue.  

Consequently, the Board finds that regardless of the timing 
of the subsequent VCAA notice letter, the veteran has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  As mentioned, the RO has obtained his VA outpatient 
and hospitalization records dated from March 2000 up until 
September 2003.  The RO also has arranged for him to undergo 
numerous VA examinations in connection with his claims on 
appeal - including to assess the severity of the conditions 
at issue, which is the dispositive question.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  He has submitted 
various personal statements on his behalf.  He has not at any 
point requested the opportunity to testify at a hearing in 
support of his claims.  38 C.F.R. § 20.700(a).



In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Background

In its May 1946 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the veteran's 
left arm, with retention of a metallic fragment and injury to 
Muscle Group V, and assigned an initial 10 percent evaluation 
effective from May 13, 1946.  

In May 2002, the veteran filed a claim for a higher rating 
for this disability.

In September 2002, the veteran underwent a VA examination for 
muscle injury.  With respect to his medical history, it was 
noted that he had sustained a shrapnel injury to the left 
upper extremity in service.  The entrance was at the left 
mid-substance of the biceps with an exit wound over the 
medial aspect of the right arm.  The veteran was right-hand 
dominant.  He stated that he had retained a foreign body over 
the triceps of the left arm.  He reported having pain 
throughout the left arm with activity.  At rest, there was no 
pain.  He noted significant weakness and was unable to lift a 
20-pound object, and he also complained of stiffness 
involving the elbow, fatigability of the muscles, and lack of 
endurance as demonstrated by difficulties performing 
activities.  He was currently retired.  He was independent 
with activities of daily living, but required increased time.  
He did not utilize any braces.  There had not been any recent 
surgeries.  There also had not been any episodes of 
dislocation or subluxation, and there was no evidence of 
inflammatory arthritis.  

On physical examination, there was evidence of a 3.5-inch 
scar over the anterior biceps with midline depression.  His 
scar was tender to palpation.  There was a      1-inch scar 
over the medial aspect of the left biceps distally, that was 
slightly lighter in color than the surrounding tissue and 
freely movable.  The veteran was capable of range of motion 
in the left elbow of hyperextension of -2 degrees, with 
flexion to 145 degrees.  Supination was extremely painful, 
however, full at 0 to 85 degrees, and pronation was full at 0 
to 80 degrees.  He had give-away weakness, so actual muscle 
testing was difficult to obtain, however, it was at least 4/5 
in terms of elbow flexion, extension, supination and 
pronation.  A previous x-ray of the left elbow revealed an 
osteophyte at the base of the olecranon process.  There 
appeared to be a foreign body over the posterior distal 
triceps muscle.  The final diagnosis was a shrapnel injury 
with scar.  An addendum to the examination report states that 
more recent x-rays had revealed no bony abnormality, and had 
shown a 1.0-mm metallic foreign body in the soft tissues.  

In a December 2002 decision, the RO granted service 
connection for a scar as a residual of a shell fragment wound 
to the left anterior biceps and assigned an initial 10 
percent rating effective from May 7, 2002.  The RO denied the 
veteran's claim for a rating higher than 10 percent for the 
residuals of the gunshot wound to his left arm (his minor 
upper extremity), involving injury to Muscle Group V with 
retained foreign body.

The report of a July 2003 VA examination of the joints, 
conducted by the same physician who examined the veteran 
approximately one-year earlier, indicates that since mid-
2002, the veteran had noted progressive pain and weakness 
about the left arm, shoulder and elbow.  Even at rest, he 
experienced pain involving the left arm.  He noted 
significant weakness, and had difficulty carrying objects 
such as groceries.  Any activity with the left arm would 
increase his symptoms.  It was noted on physical examination, 
that range of motion testing conducted with regard to the 
left shoulder revealed moderate crepitus.  Forward flexion 
actively was to  100 degrees, and passively was to 140 
degrees.  Abduction actively was to 60 degrees, and passively 
was to 100 degrees with significant pain.  He had significant 
weakness in shoulder abduction graded at 3 out of 5.  Elbow 
flexion was 4/5 and elbow extension was markedly painful, and 
was at least 3/5, however, it was difficult to obtain 
accurate measurements of resistance secondary to pain.  Range 
of motion testing in the left elbow was from 0 to 140 
degrees.  Supination was full at  0 to 85 degrees, although 
it was extremely painful, and pronation was full at 0 to 80 
degrees.  Recent x-rays of the left shoulder revealed 
osteopenia.  The examiner provided an assessment of clinical 
evidence of a rotator cuff tear, left shoulder; and shrapnel 
injury with a scar.           

In an August 2003 rating action, the RO denied the veteran's 
claim for service connection for arthritis of the left arm.  

On examination again in August 2004 for muscle injury and 
scars, the veteran complained of continued left elbow pain 
and stiffness that was constant and severe.  His present 
treatment included periodic use of over-the-counter pain 
relievers.      He denied any significant flare-ups, but 
explained this was because he had constant rather severe left 
elbow joint and muscle pain all of the time.  He did not use 
any braces or splints to his elbow, and his one instance of 
surgery took place in 1945 aboard a hospital ship.  He denied 
any inflammatory arthritis.  Regarding the history of his 
muscle injury, he stated that he continued to have left upper 
arm biceps muscle pain and stiffness, and that his symptoms 
were severe and constant.  In response to an inquiry into his 
functional capacity, the veteran stated that he was able to 
fulfill his activities of daily living, but with difficulty.  
He primarily used his right arm to accomplish all of his 
activities.  He was able to drive and walk.  He last worked 
in his own business in 1989.  He had sought medical attention 
one time in the last year for his left arm condition.  In 
addition to his documentation of the veteran's reported 
symptoms, the examiner noted his review of the claims file.   

It was noted objectively that the veteran when walking 
appeared to favor his left arm, not swinging it normally.  On 
examination of the left elbow joint, there was a surgical 
scar.  Palpation elicited no abnormality of temperature, or 
crepitus.  There was slight swelling and induration at the 
foreign body area located just superior and at the lateral 
aspect of the left elbow.  The remainder of the elbow showed 
no significant abnormality of color or deformity.  There was 
a slight suggestion of some biceps atrophy.  Range of motion 
in the left elbow, actively, was lack of       10 degrees 
extension, flexion to 95 degrees, pronation to 80 degrees, 
and supination to 90 degrees.  Passive range of motion was 
lack of 10 degrees extension, flexion to 120 degrees, 
pronation to 80 degrees, and supination to 90 degrees.  
During the above testing procedures, the veteran was 
requested to repetitively flex and extend his elbow, testing 
for pain, weakness, fatigability and incoordination.  
He demonstrated extension lacking 15 degrees, as well as 
flexion to 90 degrees, pronation to 80 degrees, and 
supination to 90 degrees.  There was no significant pain.  

Additionally, it was observed on objective examination of the 
muscles that the biceps musculature and Muscle Group V 
musculature had slight atrophy.  Palpation of the left biceps 
showed tenderness.  There was some defect in the muscle 
fibers on the underside of the scar areas.  There was no 
muscle herniation.  The biceps musculature was tender on 
palpation.  There were no significant adhesions, and no 
muscle herniation.  Testing for biceps muscle strength showed 
3.5 to 4 level of strength for the left arm, as compared to a 
5 level for the right arm.  The examiner indicated a clinical 
assessment of injury to Muscle Group V, specifically the 
biceps muscle, involvement secondary to shell fragment wound, 
a nondominant site, moderate to moderate severe in nature; 
left elbow strain; and scar.  

Also that month, the veteran underwent examination for any 
neurological impairment resulting from his gunshot wound 
residuals to the left arm.  The examiner initially indicated 
that he had reviewed the veteran's claims file.  He further 
stated that the veteran complained of constant burning, 
numbness, tingling and pain on a constant basis.  He reported 
having had weakness in lifting objects, and weakness in his 
hands.  On physical examination, it was observed that power, 
tone and bulk were normal in the deltoids, biceps, triceps, 
wrist extensors, flexors and small muscles of the hands, 
except that the left arm showed marked weakness of the 
biceps, wrist flexors and flexors of the fingers.  The 
veteran had marked atrophy of the biceps.  He had a mottled 
discoloration of the left arm.  He had swelling of the left 
hand.  He also demonstrated dystrophic changes in the fingers 
of the left hand.  Deep tendon reflexes were +2 in the 
biceps, triceps, brachial radialis, knees and ankles, except 
that he had no reflex in the left biceps.  He had +1 in the 
left triceps and 0 in the left brachial radialis.  

The examiner's impression was that the veteran's shrapnel 
injury had resulted in nerve damage, and that the damaged 
nerves in particular were the musculocutaneous nerve and 
median nerve.  He also had signs of RSD characterized by 
swelling, temperature change, dystrophic changes and skin 
discoloration.  The examiner then expressed the finding that 
it was at least as likely as not the veteran's pain, nerve 
damage and RSD were related to his military injury.

Thereafter, in a July 2005 rating decision, the AMC granted a 
higher 20 percent rating for the veteran's left arm gunshot 
wound residuals, with muscle injury, effective May 7, 2002.  
The AMC also granted service connection for the nerve damage 
and RSD of the left hand secondary to this and assigned an 
initial 30 percent rating effective August 19, 2004.

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2005).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2005).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

At the outset, the Board notes that the veteran's May 2002 
claim for a higher rating for the residuals of a left arm 
gunshot wound, Muscle Group V, with retained foreign body, 
was filed well after the initial grant of service connection 
that provided entitlement to disability compensation.  Where, 
as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conversely, the additional claim for an initial rating higher 
than 30 percent for the secondary neurological impairment 
involves the propriety of the evaluation assigned concurrent 
with the rating decision that granted service connection.  
And as previously alluded to, when a claimant timely appeals 
the rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

The Board's forthcoming analysis of the veteran's claims will 
therefore encompass consideration of a "staged" rating only 
with reference to his service-connected disability involving 
nerve damage and RSD affecting the left hand.

The disability under consideration for which the veteran 
initially sought a higher rating in his 2002 claim for 
increase, that of the residuals of a left arm gunshot wound 
with a resultant muscle injury, has been evaluated since the 
original effective date of the grant of service connection 
under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 
(DC) 5305, for impairment to Muscle Group V.  Under this 
diagnostic code, Muscle Group V specifically contemplates the 
flexor muscles of the elbow, including the biceps, 
brachialis, and brachioradialis.  The function of these 
muscle groups is listed as elbow supination (long head of 
biceps as stabilizer of the shoulder joint), and flexion of 
the elbow.  Where the muscle injury affects a nondominant 
extremity, DC 5303 provides for the assignment of a 
noncompensable (0 percent) evaluation for impairment that is 
"slight"; 10 percent rating with respect to "moderate" 
impairment; 20 percent rating for "moderately severe" 
injury; and maximum 30 percent rating for "severe" injury.  



The general regulations governing the evaluation of muscles 
disabilities provide that a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each muscle group affected.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, weakness, pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

Additionally, the criteria noted below are provided for 
purposes of classification of disabilities resulting from 
muscle injuries as slight, moderate, moderately severe, 
or severe. 

A moderately severe muscle injury is defined as a through-
and-through or deep penetrating wound by either a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  Other factors taken into 
consideration as to what will constitute this level of 
impairment, involve the medical history and complaints 
related to the muscle injury, and include service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of the wound.  Also relevant 
is a record of consistent complaints of cardinal signs and 
symptoms of muscle disability (as listed above, in accordance 
with 38 C.F.R. § 4.56(c)), and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings that correspond to moderately severe impairment, 
consist of any entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with the sound side that demonstrate 
positive evidence of impairment.    

A severe muscle injury requires a through-and-through or deep 
penetrating wound due to a high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intramuscular binding and scarring.  With regard to 
medical history and complaints, there should also be evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and a record of consistent complaints of 
cardinal signs and symptoms of muscle disability, but one 
that is worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  As for relevant objective 
manifestations, it should be considered whether there are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
wound area; the muscles swell and harden abnormally in 
contraction; or tests of strength, endurance or coordinated 
movements in comparison to the corresponding muscles of the 
uninjured side, indicate severe impairment of function.  
Additionally, if present, the following are also signs of 
severe muscle disability -- x-ray evidence of minute multiple 
scattered foreign bodies that indicates intramuscular trauma 
and explosive effect of the missile; adhesion of scars to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56 (d)(3) and (d)(4).  

The medical evidence pertaining to the evaluation of the 
veteran's gunshot wound residuals involving muscle injury has 
also revealed the presence of limitation of motion affecting 
the left arm, as well as the left elbow.  While there is no 
conclusive opinion of record that limited motion was the 
result of his gunshot residuals, at least one examining 
physician (the July 2003 VA examiner) has observed that the 
veteran has degenerative changes related to his muscle 
injury.  Consequently, the Board will consider the diagnostic 
codes involving limitation of motion where applicable.  



Limited motion of the arm is evaluated in accordance with 38 
C.F.R. § 4.71a, DC 5201.  Under DC 5201, limitation of motion 
of an arm (minor extremity) at shoulder level or to midway 
between the side and shoulder level warrants a 20 percent 
rating.  Limitation of motion to 25 degrees from the side 
warrants a 30 percent rating.  See 38 C.F.R. § 4.71a.

Normal range of motion for the shoulder is 0 degrees of 
extension to 180 degrees of forward flexion; abduction from 0 
to 180 degrees, and external and internal rotation from 0 to 
90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Also, under DC 5206, for limitation of flexion of the 
forearm, a 20 percent rating is warranted for flexion (in a 
minor extremity) limited to up to 70 degrees.  A 30 percent 
rating requires flexion limited to 55 degrees, and a maximum 
40 percent rating requires flexion limited to 45 degrees.  

Under DC 5207, for a minor extremity, a 20 percent evaluation 
is assigned when there is limitation of extension up to 90 
degrees.  A 30 percent rating requires extension limited to 
100 degrees.  And a maximum 40 percent rating requires 
extension limited to 110 degrees.  

DC 5213 also provides for the evaluation of impairment of 
supination and pronation of the forearm, however, the only 
instance wherein this diagnostic code would permit a higher 
evaluation in the present appeal would be for bone fusion, 
with the hand fixed in supination or hyperpronation, for 
which a 30 percent rating may be assigned.   See 38 C.F.R. § 
4.71a.

Normal range of motion for the elbow is 0 degrees of 
extension to 145 degrees of flexion; abduction from 0 to 180 
degrees, and external and internal rotation from 0 to 90 
degrees.  Normal forearm supination is from 0 to 85 degrees.  
Normal forearm pronation is from 0 to 80 degrees.  See 38 
C.F.R. § 4.71, Plate I.



When determining the severity of musculoskeletal disabilities 
that are at least partly rated on the basis of range of 
motion, VA must consider the extent the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

With regard to the neurological disability under 
consideration in the present appeal, the veteran's service-
connected nerve damage and RSD (secondary to the gunshot 
wound residuals of the left arm), have been rated in 
accordance with 38 C.F.R. § 4.124a, DC 8512, for impairment 
involving the nerves of the lower radicular group.  This 
diagnostic code provides that for involvement of a 
nondominant extremity, when there is mild incomplete 
paralysis, a 20 percent rating will be assigned.  A 30 
percent rating is warranted when there is moderate incomplete 
paralysis, and a 40 percent rating for severe incomplete 
paralysis.  A maximum 60 percent rating may be assigned when 
there is complete paralysis, i.e., in instances where all 
intrinsic muscles of the hand, and some or all of the flexors 
of the wrist and fingers are essentially paralyzed (with 
substantial loss of use of the hand).  

In the evaluation of neurological disorders, such 
disabilities are ordinarily to be rated in proportion to the 
impairment of motor, sensory or mental function.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.  



A note to 38 C.F.R. § 4.124a states that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When peripheral nerve involvement is wholly sensory, the 
rating should be for the mild or, at most, the moderate 
degree.

Also, under 38 C.F.R. § 4.123, neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").



Legal Analysis

A.	Muscle Injury

The veteran's service-connected muscle injury as the residual 
of the left arm gunshot wound is demonstrative of a level of 
impairment most consistent with the currently assigned 20 
percent rating, and does not warrant a higher evaluation.  
The medical evidence of record, including the veteran's 
reported symptoms and the objective medical findings, is 
indicative of a moderately severe level of disability, which 
under DC 5305 correlates to a 20 percent disability rating 
where there is involvement of a nondominant (i.e., minor) 
extremity.

The determination as to the rating of muscles injuries, as 
indicated above, involves consideration of factors inclusive 
of the history of the veteran's injury as well as more recent 
objective manifestations.  The next higher available 
evaluation from the current 20 percent rating is a 30 percent 
rating for severe disability.  See 38 C.F.R. § 4.73, DC 5305.  
Information obtained from the veteran's service records show 
he sustained a through-and-through wound from the gunshot 
injury, which at the very minimum is categorized as a 
moderate injury.  See 38 C.F.R. § 4.56(b).  His service 
medical records (SMRs) consist primarily of the report of a 
separation examination, and these records in addition to 
treatment records shortly following military service show 
hospitalization, a retained foreign body, and a scar.  The 
category of severe type of injury involves signs and symptoms 
that are noted as extensive debridement, bone fracture, and 
intermuscular binding and scarring amongst other findings.  
Here, though, there is no specific evidence of these symptoms 
either during service or in the immediate aftermath.

Consideration of the veteran's more recent treatment history 
does establish through his reported symptoms some of the 
cardinal manifestations of muscle disability, such as loss of 
power, weakness, and lowered threshold of fatigue.  On VA 
examination, he has consistently reported having significant 
weakness involving lifting somewhat heavy objects, lack of 
endurance as demonstrated by difficulties performing life 
activities, and pain and stiffness in his elbow.  He is 
independent of activities of daily living, although he 
requires more time to complete tasks.  There is no indication 
of impact upon work requirements, including since when he 
last maintained a business over 10 years ago.  In order for 
categorization of muscle disability as severe, the cardinal 
symptoms of muscle impairment should be shown to be worse 
than those for moderately severe muscle injuries.  38 C.F.R. 
§ 4.56(d)(4)(i).  Here, the veteran's reported symptoms are 
of a substantial and indeed even continuous nature, however, 
the applicable rating criteria places significant emphasis 
upon objective information -- and while not solely 
determinative of the level of disability, these symptoms 
should still be taken into consideration in conjunction with 
the review of the objective medical findings noted below.

On review of the relevant evidence of record, the veteran has 
been shown to have many of those findings associated with 
moderately severe muscle injury, as reflected in the current 
disability rating.  For instance, there are entrance and exit 
scars from the wound in service.  On the most recent 
examination in August 2004, he had slight atrophy of the 
biceps musculature and other Muscle Group V musculature, with 
tenderness to the biceps on palpation.  Testing of strength 
and endurance of his left side as compared to his sound side 
showed a 3.5 to 4 level of strength in his left arm, compared 
to a 5 level in his right arm.  Left elbow active range of 
motion testing, furthermore, showed lack of 10 degrees 
extension and flexion to 95 degrees -- and the examination 
reports consistently note with respect to elbow rotational 
movement that supination and pronation, while approximately 
to a full range, nonetheless both elicited significant pain.

That said, the findings required for the next higher category 
of severe disability have not been shown, which includes such 
symptoms and effects as loss of deep fascia or muscle 
substance; abnormal muscle contraction; and tests of 
strength, endurance or coordination showing severe impairment 
in comparison to the uninjured side.  The x-ray evidence also 
does not show multiple scattered foreign bodies (another sign 
under 38 C.F.R. § 4.56(d)(4) of severe disability), as the 
most recent x-ray showed but a single retained body.  And 
while nonetheless significant, this does not meet the 
standard for a higher 30 percent rating.



The veteran, as mentioned, does have visible or measurable 
atrophy.  But this is one component out of the entire 
criteria under section 4.56 for determining what constitutes 
severe disability.  Of equal or even greater significance is 
the fact that the August 2004 examiner specifically 
characterized the veteran's disability as moderate to 
moderately severe in nature - as opposed to severe.  And 
while this characterization of the disability is not totally 
dispositive of what rating should be assigned, it is 
nevertheless probative evidence to be considered in making 
this important determination.  38 C.F.R. §§ 4.2, 4.6.

Accordingly, given that the medical history and more recent 
symptoms do not tend to establish muscle injury of a severe 
nature, the appropriate rating for the veteran's disability, 
under DC 5305, continues to be 20 percent.  The Board further 
notes that there is no other diagnostic code under which a 
higher schedular evaluation is available.  This includes any 
of the remaining diagnostic codes for muscle disabilities of 
the shoulder girdle and arm, DCs 5301 to 5309, since the 
veteran's disability directly affects Muscle Group V.  
Moreover, none of the remaining diagnostic codes provide for 
more than a 20 percent rating for moderately severe 
disability involving the minor upper extremity.  

Similarly, a higher evaluation may not be obtained for 
limitation of motion affecting either the arm or the elbow.  
While limited motion of a minor extremity to 25 degrees from 
the side corresponds to a 30 percent rating under DC 5201, 
the veteran on examination in July 2003 demonstrated left arm 
abduction actively to 60 degrees, and passively to 100 
degrees - albeit with significant pain.  As mentioned, 
additional functional loss due to pain, weakness, and other 
factors is to be specifically contemplated when evaluating 
disability based upon limitation of motion (pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 (1995)).  But since the 
findings noted above are not even close to the requirements 
for a 30 percent rating, there is nothing suggesting that 
more in-depth consideration of functional loss (such as a 
specific statement of additional loss of degrees of motion) 
would have been useful in furtherance of the veteran's claim.  
That is to say, he so far exceeded the limitation-of-motion 
requirements for a higher 30 percent rating that even 
considering the adverse effects of his pain on his range of 
motion would not, in turn, provide grounds for assigning this 
higher rating.

Also, as explained above, the veteran has been shown to have 
forearm range of motion no worse than extension to 10 degrees 
and flexion to 95 degrees, with limitation of extension to 15 
degrees and flexion to 90 degrees following repetitive motion 
testing without pain on motion.  These results, too, do not 
correspond to a higher rating based on either DC 5206 
(limitation of flexion) or DC 5207 (limitation of extension).  
There is additionally no showing of a disability involving 
bone fusion with fixed supination and/or hyperpronation that 
would correspond to a 30 percent rating under DC 5213.

For these reasons, no higher rating than 20 percent is 
warranted for the veteran's muscle injury as a component of 
his gunshot wound residuals.

B.	Neurological Impairment

Following review of the pertinent medical evidence, with 
consideration in particular of the results of the veteran's 
August 2004 neurological examination, the Board has 
determined that the present 30 percent rating represents the 
proper initial disability evaluation for the veteran's nerve 
damage and RSD of the left hand.  As a prerequisite to obtain 
the next higher evaluation of 40 percent under DC 8512 
for impairment of the lower radicular group, the specific 
disability under which his neurological condition has been 
evaluated, he must have severe impairment.  As previously 
stated, this determination takes into consideration both 
sensory and motor impairment as to the corresponding level of 
disability for "partial loss" of use of the affected 
extremity.  See 38 C.F.R. § 4.124a.   

Regarding the extent of neurological impairment, the August 
2004 examination report provided the primary source of 
evidence of the objective manifestations of this condition, 
and observed that the veteran had a constant burning, 
numbness and tingling sensation in his left arm - later 
diagnosed as RSD.  Also noted was marked weakness of the 
wrist flexors and flexors of the fingers of the left arm, 
and otherwise that muscle power and tone was normal.  There 
was swelling in the left hand and dystrophic changes in the 
fingers of the hand.  Deep tendon reflexes were significantly 
diminished in the left brachial radialis.  The above-
referenced findings present evidence of motor impairment and 
also involve sensory manifestations based upon the RSD 
symptoms noted, which adequately support the present 
categorization of moderately severe disability.  

Taking into consideration these findings in view of the 
degree of functional impairment to the left hand, and as 
well, all of the relevant evidence of record (inclusive of 
the prior VA examinations), the next level of severe 
disability is not demonstrated.  In this respect, there is no 
indication the veteran has lost functional ability of the 
left hand to a nearly complete level or slightly below such a 
level.  Under DC 8512, complete paralysis is defined as when 
all intrinsic muscles of the hand and some or all flexors of 
the wrist or fingers are paralyzed, or in other words, there 
is substantial loss of use of the hand; a maximum 60 percent 
rating is assigned for this condition.  The assignment of 40 
percent rating for severe disability would generally involve 
impairment close to the complete level but with a somewhat 
less degree of functional loss.  Here, though, the veteran 
has been shown to have marked weakness of the flexor muscles 
of the wrist and fingers, but even so there is no finding of 
weakness to intrinsic muscles of the hand.  And there is no 
indication of impairment that is in proximity to what would 
be described as paralysis.  He has also been shown to retain 
some degree of muscle strength and functional use throughout 
his left forearm and hand, including the apparent capacity to 
lift objects despite having some general weakness of the 
corresponding muscles.  

When considering the medical evidence as a whole, it is also 
significant that the three previous VA examination reports 
for gunshot wound residuals did not specifically include any 
diagnosis for the condition involving the left hand.  These 
prior examinations were not actually for a specific 
neurological disability, however, the absence of extensive 
findings concerning the left hand disability during the time 
period covered tends to suggest the related symptoms and 
degree of functional loss have been primarily to the extent 
that would correspond to moderate impairment.  See 38 C.F.R. 
§ 4.2 (providing that reports of examination are to be 
interpreted in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present).  Thus, there is no objective basis 
for a higher evaluation than the currently assigned 30 
percent rating under the provisions of DC 8512.

It also warrants discussion that even provided the veteran's 
neurological disability were evaluated in accordance with the 
diagnosis of the August 2004 VA examiner concerning the 
specific peripheral nerves affected -- i.e., the 
musculocutaneous and median nerves -- rather than as 
involving the nerves of the lower radicular group, as the RO 
has done in this instance, no higher rating would be 
assignable.  As indicated above, the evidence is indicative 
of a moderate level of neurological impairment.  Where there 
is impairment to the musculocutaneous nerve, under DC 8517, 
no more than a 10 percent rating may be assigned for moderate 
impairment of the non-dominant extremity.  The median nerve 
under DC 8515, for moderate injury of the non-dominant 
extremity, warrants a 20 percent rating.  Hence, the combined 
rating obtained based upon consideration of each of these 
categories of 30 percent (under the combined ratings table at 
38 C.F.R. § 4.25) would not provide for the receipt of any 
higher evaluation.

Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected gunshot 
wound residuals with resultant muscle injury, and the more 
recently diagnosed nerve damage and RSD, have caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular ratings, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




Benefit of the Doubt Doctrine

In light of the above, the Board has determined that the 
veteran's claims for increase must be denied.  He also has 
not met the requirements for a "staged rating" under 
Fenderson for his service-connected nerve damage and RSD of 
the left hand, since the evidence does not establish a 
material change in the severity of this condition since the 
effective date of the grant of service connection.  
The preponderance of the competent evidence weighs against 
each of the claims on appeal, so the benefit of the doubt 
doctrine does not apply.  38 C.F.R. § 4.3; see also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

The claim for a rating higher than 20 percent for the 
residuals of a gunshot wound to the left arm (the minor upper 
extremity), involving injury to Muscle Group V with retained 
foreign body, is denied.

The claim for an initial rating higher than 30 percent for 
secondary nerve damage and RSD of the left hand also is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


